Citation Nr: 1439708	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee.

2.  Entitlement to service connection for left knee disability, to include degenerative joint disease (DJD) and torn meniscus.

3.  Entitlement to service connection for DJD of the right hand and fingers.

4.  Entitlement to service connection for left hand condition.

5.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1978 and October 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  In January 2014, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2013).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's osteoarthritis of the right knee was not present in service or until many years thereafter and is not related to service.

2.  The preponderance of the evidence shows that the Veteran's left knee DJD and torn meniscus were not present in service or until many years thereafter and are not related to service.

3.  The preponderance of the evidence shows that the Veteran's DJD of the right hand and fingers was not present in service or until many years thereafter and is not related to service.

4.  The preponderance of the evidence shows that a left hand condition was not present in service or until many years thereafter and is not related to service.

5.  The preponderance of the evidence shows that the Veteran's DDD of the lumbar spine was not present in service or until many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  DJD and torn meniscus of the left knee were not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  DJD of the right hand and fingers was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  A left hand condition was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  DDD of the lumbar spine was not incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a June 2008 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims and to establish a disability rating or effective date for a disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, service personnel records, Social Security Administration (SSA) records, and identified post-service VA and private treatment records have been obtained.  Pursuant to the January 2014 remand, relevant VA treatment records dated through April 2014 have been associated with the claims file.  The Veteran was also provided with a VA examination of the knees and back in February 2013.  Pursuant to the January 2014 remand, in May 2014 he was afforded VA examinations of both knees, both hands, and his back.  The resulting reports are adequate because the examiner reviewed the claims file, discussed his medical history, addressed relevant lay evidence, described his disabilities and symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that the agency of original jurisdiction substantially complied with the January 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ specifically asked the Veteran and his representative about his orthopedic issues.  The representative indicated that the Veteran did not wish to address it at the hearing, stating that "it's incorporated by reference to what's already been transmitted."  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claims based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his knee disabilities, hand disabilities, and DDD of the lumbar spine are related to service and that the corresponding symptoms have been present since service.

The Veteran's current relevant diagnoses are: osteoarthritis of the right knee (first diagnosed February 2013), DJD and torn meniscus of the left knee (first diagnosed 2008), DDD of the lumbar spine (first diagnosed August 2008), and DJD of the metacarpal phalangeal joint of the right hand, DJD of the distal interphalangeal joints (DIPJ) in multiple right fingers of the right hand, and an old healed fracture of the fifth metacarpal bone of the right hand (first diagnosed by x-ray in November 2010).  In April 2008 he reported pain and stiffening in the left hand and an x-ray showed "changes," but the evidence contains no diagnosed disability of the left hand at any time.  The Board notes that the terms osteoarthritis and DJD are interchangeable, and are a form of arthritis.

The Veteran's STRs do not show evidence of treatment, complaint, or diagnosis relating to the left knee or either hand in service.  STRs show that the Veteran complained of "arthritis" in the right knee in March 1978, but physical examination of the knee was normal and there was no x-ray evidence of arthritis.  In November 1978 he was seen again for right knee pain but examination was normal except for tenderness.  He was diagnosed with right knee strain and treated with an Ace wrap, aspirin, and a five-day profile.  STRs show the Veteran reported back pain in April 1978 associated with "busting bricks" but his back was normal on examination.  The December 1978 separation examination is silent as to back, knees, and hands.

The first post-service treatment records indicating any complaints relevant to the back, knees, or hands do not occur until 2008 at the earliest, nearly 30 years after separation from service.  

Arthritis is included in the enumerated chronic diseases in 38 C.F.R. § 3.309(a).  However, there is no competent evidence that the Veteran had arthritis of the knees or hands by March 1980 (one year after separation from service), much less that any arthritis manifested to a degree of 10 percent or more.  38 C.F.R. §§ 3.307, 3.309.  Thus, he is not entitled to presumptive service connection under these provisions.

The Veteran has asserted that his back, knee, and hand pain have been recurrent since service.  While he is competent to report the onset and recurrence of his symptoms, the evidence shows that the Veteran is a poor historian and his accounts are inconsistent.  The 2014 VA examiner specifically stated that the Veteran is a "poor historian, replying several times during the interview, 'I can't remember anything.'"  The Board notes that service connection is in effect for schizophrenia, rated 100 percent disabling, and a February 2013 VA examiner indicated that one of his psychiatric symptoms may be a confabulated memory.  In several lay statements the Veteran reported arthritic symptoms since service, but in an August 2008 private treatment record, he reported an onset of left knee pain 10 to 15 years prior (roughly 1993 to 1998).  In a SSA application dated April 2008, he listed arthritis in his fingers as a new injury or condition since he last completed a disability report, providing an onset date of April 2008.  He listed "back problems" as a new physical limitation since he last completed a disability report and provided an onset date of May 2008.  In this case, the Veteran appears to sincerely believe his recollection as to the continuity of his symptoms.  However, his testimony is internally inconsistent and at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.  Therefore, he is not credible as to the onset or recurrence of his symptoms.

In lay statements submitted by the Veteran's siblings, dated in July 2012, his sisters report that shortly after separating from the military, the Veteran told them his knees were bad, his hands and fingers were stiff, and he had back problems and arthritis.  His brother reports that the Veteran wrote him letters during service reporting "knee problems from constant road marches."  The Veteran's siblings are competent to relay the Veteran's reports of his symptoms.

His brother's report is consistent with the two incidents of knee pain documented in the STRs.  However, it is not probative as to a continuity of symptomatology or a nexus between those in-service complaints and the current knee disabilities.  His sisters' reports as to the hands and fingers are inconsistent with the medical and lay evidence of record.  Stiff hands and fingers are not shown in the medical evidence until 2008, and on his SSA application the Veteran provided an April 2008 onset date for these symptoms.  The reports of post-service knee and back pain are inconsistent with his normal separation examination, but even if the Veteran did experience such pain in 1979, the sisters' statements provide no credible evidence of recurrent symptoms since service.  As such, service connection is not warranted on this basis.

There is no competent medical evidence linking the Veteran's back, knee, or hand disabilities to service.  The February 2013 and May 2014 VA examiners both opined that his osteoarthritis of the right knee and DDD of the lumbar spine are less likely than not related to service.  Both examiners discussed the in-service knee and back complaints, thoroughly reviewed the post-service medical evidence, and examined the Veteran.  Both examiners explained that the decades-long hiatus between the in-service complaints and current complaints and diagnoses weigh against a finding of nexus.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim).  Moreover, neither could find any medical evidence to support a causal connection.  The May 2014 examiner also addressed the Veteran's siblings lay statements, noting that while they are competent and credible, the siblings are not medically competent to diagnose arthritis or a specific back condition.  

The May 2014 VA examiner also opined that any left knee, right hand, and left hand disabilities are not related to service.  He explains that there are no in-service complaints related to the left knee or either hand, and that there is no evidence of symptom onset or diagnosis until more than 25 years after service.  The Board finds that these medical opinions are probative, as they were predicated upon a review of the record and are supported by sufficient rationale.  See Nieves-Rodriguez; Stefl; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Veteran has contended on his own behalf that these disabilities are related to service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosis and causation of arthritis/DJD, DDD, and a torn meniscus fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his back, hand, and knee symptoms and their onset, the Board accords his statements regarding their diagnosis and etiology little probative value as he is not competent to opine on such complex medical questions.  In contrast, the VA examiners took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and other causes for his symptomatology.  Therefore, the Board accords greater probative weight to the VA opinions.

Based on the foregoing, there is no probative evidence of a nexus between the Veteran's current knee disabilities, hand disabilities, or DDD of the lumbar spine and his military service.  The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection; therefore, they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.




ORDER

Service connection for osteoarthritis of the right knee is denied.

Service connection for left knee disability, to include DJD and torn meniscus, is denied.

Service connection for DJD of the right hand and fingers is denied.

Service connection for a left hand condition is denied.

Service connection for DDD of the lumbar spine is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


